Title: To Thomas Jefferson from Samuel Huntington, 19 May 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada May 19. 1780

Congress have received authentick Information that his most Christian Majesty is preparing to send a powerful Naval and land Force to some Part of the Continent of North America. This Force  generously calculated, either to produce a Diversion in our Favour, or to forward the Operation of our Arms by being directed to the same Object, may either by our Exertions be made the happy Means of delivering our Country in the Course of the Campaign from the Ravages of War, or being rendered ineffectual thro’ our Supineness, serve only to sully the reputation of our Arms, to defeat the benevolent Intention of our great Ally, and to disgrace our Confederacy in the Eyes of all Europe.
Every State that reflects upon the Depreciation of the Currency and their own Deficiency in the Payment of their Taxes must necessarily conclude that the Treasury is exhausted. The military Departments are at a Stand for the Want of Money to put them in Motion. Congress have no Resources but in your Spirit and Virtue, upon these they confidently rely. You know the Value of the Prize for which you contend, nor need you be informed how much you are interested in a speedy Termination of this distressing and expensive War.
But as the smallest Disappointment in the requisitions they make may be attended with the most serious Consequences they have endeavoured so to limit their Demands as not exceed your Power to comply with them.
The Sum for which you are called upon by the within Resolution they flatter themselves you will furnish to the Treasury by the fifteenth of June at farthest without neglecting to discharge the Orders that have been drawn upon you, for the whole of which you will receive Credit on your Account of Taxes due on the first of March last.
As this Money is absolutely necessary to put the Army in Motion, independant of the Purchase of Provisions, we trust you will by no Means remit your Attention to the Forwarding your Quota of Supplies, which the present Exigency renders more requisite than ever.
It may not be improper to suggest to you, that if a strict and immediate Collection of Taxes should be insufficient to procure the necessary Sums within the Time limited, it may perhaps be more speedily obtained by Loans.
Congress for the greater Despatch have thought it expedient to appoint a Committee to assist the Commander in Chief in drawing out Supplies. As their Powers will be inadequate to the Purposes of their Appointment unless they shall derive Force from the States to whom they will be under the Necessity of applying. They most earnestly request you, if you should find it inconvenient to continue your Sessions, to lodge such Powers in your Executive, or some part of your legislative Body, as will enable them at this interesting Period on the Application of the Committee to call forth the Resources of your State.
Congress trust that these requisitions will not appear unnecessary, when compared with the Information on which they are grounded. In the Importance of which they doubt not you will find a sufficient Appology for the Demand and the Warmth with which they intreat you to carry these Measures into immediate Execution.
By Order of Congress

S. Huntington President

